Case: 17-30958      Document: 00515145693         Page: 1    Date Filed: 10/04/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                      No. 17-30958                           FILED
                                                                       October 4, 2019
                                                                        Lyle W. Cayce
UNITED STATES OF AMERICA,                                                    Clerk

                                                 Plaintiff-Appellee

v.

QUENSHEY N. MITCHELL, also known as Rafiki Smith, also known as
Q. Mitchell, also known as Cuz Mitchell,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                      for the Eastern District of Louisiana
                            USDC No. 2:16-CV-15552
                            USDC No. 2:10-CR-297-1


Before SMITH, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Quenshey N. Mitchell, federal prisoner # 31841-034, was convicted by a
jury of conspiracy to distribute and to possess with intent to distribute heroin,
conspiracy and aiding and abetting in the murder of a cooperating witness for
purposes of witness tampering and retaliation against the witness, and
conspiracy to obstruct an official proceeding.             He was sentenced to life



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30958     Document: 00515145693      Page: 2    Date Filed: 10/04/2019


                                  No. 17-30958

imprisonment on all counts, except the conspiracy to obstruct an official
proceeding, for which he received a concurrent prison term of 240 months. The
court also imposed supervised release for 10 years and restitution of
$18,000.00. He moves for a certificate of appealability (COA) to appeal from
the denial of his 28 U.S.C. § 2255 motion.
      This court must examine the basis of its jurisdiction on its own motion if
necessary. Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir.1987). In a civil case,
the timely filing of a notice of appeal is a jurisdictional requirement. Bowles v.
Russell, 551 U.S. 205, 213 (2007). Because the Government was a party in the
case, Mitchell had 60 days from the entry of judgment to file a timely notice of
appeal. FED. R. APP. P. 4(a)(1)(B). “If an inmate files a notice of appeal in
either a civil or a criminal case, the notice is timely if it is deposited in the
institution’s internal mail system on or before the last day for filing.” FED.
R. APP. P. 4(c)(1). The 60-day period for Mitchell to file a timely notice of appeal
from the June 15, 2017 entry of the § 2255 judgment expired on August 14,
2017. Given the district court’s determination that Mitchell did not deposit his
notice of appeal in the prison mail system until November 28, 2017, his appeal
is untimely. Accordingly, we lack jurisdiction in this case. See Bowles, 551
U.S. at 214.
      Mitchell has filed an additional notice of appeal from the district court’s
order denying Mitchell’s motion for reconsideration of the district court’s order
on limited remand. However, we retained our jurisdiction over Mitchell’s
appeal when we ordered a limited remand to the district court for fact finding,
and we did not empower the district court to render a final decision. See United
States v. Cessa, 861 F.3d 121, 143 (5th Cir. 2017). Accordingly, neither the
district court’s order on limited remand nor the order denying reconsideration




                                         2
    Case: 17-30958     Document: 00515145693     Page: 3   Date Filed: 10/04/2019


                                  No. 17-30958

of the same qualifies as a final decision that is appealable in this court. See 28
U.S.C. § 1291; Martin v. Halliburton, 618 F.3d 476, 481-83 (5th Cir. 2010).
      The appeal is therefore DISMISSED for lack of jurisdiction. The motion
for a COA is DENIED as moot.




                                        3